


EXHIBIT 10.2

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT is dated July 18, 2011 (“Agreement”) and is
between Precious Metals Exploration, Ltd., a company administered under the laws
of Sweden (“Seller”) and Liberty Gold Corp., a Delaware corporation (“Buyer”).
  




WHEREAS, Seller owns all of the assets set forth on Schedule A hereto, including
rights in the mines set forth on Schedule A (the “Assets”); and




WHEREAS, Seller desires to sell, and Buyer desires to buy, all of the Assets, on
the terms and conditions set forth in this Agreement.




NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants and agreements contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:

ARTICLE I
PURCHASE AND SALE OF ASSETS

1.1

Agreement to Buy and Sell. Subject to the terms and conditions set forth in this
Agreement, Seller hereby agree to sell, transfer and deliver to Buyer on the
Closing Date (as hereinafter defined), and Buyer agrees to purchase on the
Closing Date, all of their rights, title and interest in and to the Assets, free
and clear of any claims, liabilities, security interests, mortgages, liens,
pledges, conditions, charges or encumbrances of any nature whatsoever.

1.2

Liabilities. Buyer shall not assume, pay or discharge or in any respect be
liable for any liability, obligation, commitment or expense of Seller.  Without
limitation of the foregoing and notwithstanding anything in this Agreement to
the contrary, Buyer shall not  assume, pay or discharge, and shall not be liable
for, and Seller shall discharge, as well as indemnify and hold Buyer harmless
from and against, any liability, loss, commitment, obligation or expense of
Seller incident to, or arising out of

(a)

the negotiation and preparation of, or performance under this Agreement or the
Assignment and Bill of Sale, including, without limitation, costs incurred in
connection with the assignment and sale of the Assets

(b)

 any claims, actions, suits, proceedings, liabilities, fines, penalties,
deficiencies or judgments existing on the Closing Date or arising any time
thereafter as a result of or in connection with the use of the Assets,
including, without limitation, the ownership or use of the Assets by Seller and
their conduct of their business up to and including the Closing Date; or

(c)

any tax liabilities of any nature whatsoever of Seller on account of this
Agreement or the operations of Seller up to and including the Closing Date.

   1.3

Purchase Price.  (a) The consideration payable by the Buyer to the Seller for
the Assets to be acquired by the Buyer as provided herein shall be as follows::

(i)

a cash payment in the amount of Two Hundred Thousand Dollars (US$200,000) within
one (1) month of the closing of the definitive agreement;




(ii)

a cash payment in the amount of Two Hundred Thousand Dollars (US$200,000) within
four (4) months of the closing of the definitive agreement;




(i)

a cash payment in the amount of Two Hundred Thousand Dollars (US$200,000) within
seven months (7) months of the closing of the definitive agreement;




(iii)     a share certificate for Five Hundred Thousand (500,000) (the “Shares”)
shares of the common stock of the Buyer at closing.







ARTICLE II

SELLER REPRESENTATIONS




Seller represents to Buyer as of the date of this Agreement and as of the
Closing Date as follows:




2.1

Organization. The Seller is an entity duly organized, validly existing, and in
good standing under the laws of the Sweden, with all power and authority
necessary to own or use its assets and conduct its business as it is now being
conducted. The Seller is duly qualified to do business as a foreign corporation
in, and is in good standing under the laws of, each state or other jurisdiction
in which the failure to be so qualified or in good standing would have a
material adverse effect on (i) its ability to perform its obligations under this
Agreement or (ii) the assets, financial position, or results of operations of
the Seller.

2.2

Authority. The Seller has full power and authority to execute and deliver this
Agreement and the Assignment and Bill of Sale and to perform its obligations
hereunder and thereunder. The execution and delivery of this Agreement and the
Assignment and Bill of Sale and performance by the Seller of its obligations
hereunder and thereunder have been duly authorized by the shareholders and the
board of directors of the Seller and no other proceedings on the part of the
Seller is necessary with respect thereto.

2.3

Enforceability. This Agreement and the Assignment and Bill of Sale constitute
the valid and binding obligations of Seller, except as enforceability is limited
by (i) any applicable bankruptcy, insolvency, reorganization, moratorium, or
similar law affecting creditors’ rights generally or (ii) general principles of
equity, whether considered in a proceeding in equity or at law.

2.4

No Violations.  The  execution and delivery of this Agreement and the Assignment
and Bill of Sale by Seller and the performance of her obligations hereunder and
thereunder do not: (i) conflict with, result in a breach of, constitute a
default under (or an event that, with notice or lapse of time or both, would
constitute a default under), accelerate the performance required by, result in
the creation of any lien or encumbrance (“Lien”) on any of the properties or
assets of Seller under, or create in any party the right to accelerate,
terminate, modify, or cancel, or require any notice under, any contract to which
Seller is a party or by which any properties or assets of Seller is bound, or
(ii) to Seller’s or Seller’s Knowledge, contravene, conflict with, or violate
any federal, state, local, municipal, foreign, international, multinational, or
other administrative order, constitution, law, ordinance, principle of common
law, regulation, statute, or treaty or award, decision, injunction, judgment,
order, ruling, subpoena, or verdict of any court, arbitral tribunal,
administrative agency, or other Governmental Authority to which either Seller is
subject.  For purposes of this Agreement an individual will be deemed to have
“Knowledge” of a particular fact or other matter if: (i) such individual is
actually aware of such fact or other matter; or (ii) a prudent individual could
be expected to discover or otherwise become aware of such fact or other matter
in the course of conducting a reasonably comprehensive investigation concerning
the existence of such fact or other matter. Any individual, corporation,
partnership, limited liability company, joint venture, association, trust,
unincorporated organization, Governmental Authority or authority or any other
entity (“Person”) other than an individual will be deemed to have “Knowledge” of
a particular fact or other mater if any individual who is serving, or who has at
any time served, as a director, officer, partner, executor, or trustee of such
Person (or any similar capacity) has, or at any time had,  Knowledge of such
fact or other matter. A “Governmental Authority” shall be any: (i) nation,
state, county, city, town, village, district, or other jurisdiction of any
nature; (ii) federal, state, local, municipal, foreign, or other government;
(iii) governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal, including an arbitral tribunal); (iv) multi-national
organization or body; or (v) body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory, or taxing
power of any nature.

2.5

Consents.  Other than consent of its shareholders, the Seller is not required to
obtain the approval, ratification, filing, declaration, waiver, consent or other
authorization (“Consent”) of any Person, including the Consent of any party to
any agreement, contract, obligation, promise, arrangement, or undertaking that
is legally binding to which the Seller is party, in connection with execution
and delivery of this Agreement, and the Assignment and Bill of Sale and
performance of its obligations hereunder and thereunder.

2.6

Left Blank.

    2.7

Assets. The Seller has good and marketable title to all of the Assets, or the
use thereof:  (i) is not subject to any easements or restrictions or to any
mortgages, liens, pledges, charges, encumbrances or encroachments, or to any
rights of others of any kind of nature whatsoever; (ii) does not encroach or
infringe on the property or rights of another; or (iii) does not contravene any
applicable law or ordinance or any other administrative regulation or violates
any restrictive covenant or any provision of law.  There are no agreements or
arrangements between the Seller on the one hand and any third person which have
any effect upon the Seller’s title to or other rights respecting its assets.
 Further, and not in limitation of any of the foregoing provisions of this
Section 2.7:




(a)

the Seller has the full right and power to transfer the Assets;




(b)

the Selller has the exclusive right to bring actions for the infringement of,
and each has taken all actions and made all applicable applications and filings
pursuant to relevant Federal, state and local law required to perfect and
protect its interest and proprietary rights in all of the Assets;




(c)

The Seller does not have any present or future obligation or requirement to
compensate any person with respect to any of the Assets, whether by the payment
of royalties or not, or whether by reason of the ownership, use, license, lease,
sale or any commercial use or any disposition whatsoever of any of its assets;
and




(d)

none of the present or former employees of the Seller own directly or
indirectly, or has any other right or interest in, in whole or in part, any of
the Assets.




2.8  

Condition of Property.  All of the Assets are suitable for the purposes for
which they are used, are in good operating condition and in reasonable repair,
free from any known defects, except for normal wear and tear and such minor
defects as do not interfere with the continued use thereof.




2.9

Compliance With Law. The Seller is not in violation of any laws, governmental
orders, rules or regulations, whether federal, state or local, to which it or
any of its properties are subject, which may have a material adverse affect as
to it or the Assets.




2.10  

Litigation.  There are no actions, suits, proceedings or investigations  pending
or, to the knowledge of the Seller threatened against or affecting the Assets
whether at law or in equity or admiralty or before or by any U.S. federal,
state, municipal or other governmental department, commission, board, agency,
court or instrumentality, domestic or foreign; the Seller  is not  operating
under, subject to, in violation of or in default with respect to, any judgment,
order, writ, injunction or degree of any court or federal, state, municipal or
other governmental department, commission, board, agency or instrumentality
domestic or foreign related to the Assets.  No inquiries have been made directly
to the Seller by any governmental agency which might form the basis of any such
action, suit, proceeding or investigation.  




2.11

Brokers. No Person has acted as broker, finder, or investment advisor for Seller
or has entered into any contract with ether or any Affiliate of either to act as
such.




ARTICLE III
BUYER REPRESENTATIONS

Buyer represents to Seller as of the date of this Agreement and as of the
Closing Date as follows:

 

3.1

Organization and Good Standing. Buyer is an entity duly organized, validly
existing, and in good standing under the laws of the State of Delaware, with all
power and authority necessary to own or use its assets and conduct its business
as it is now being conducted.  Buyer is duly qualified to do business as a
foreign corporation in, and is in good standing under the laws of, each state or
other jurisdiction in which the failure to be so qualified or in good standing
would have a material adverse effect on (i) its ability to perform its
obligations under this Agreement or (ii) its assets, financial position, or
results of operations.

3.2

Authority. Buyer has full power and authority to execute and deliver this
Agreement and the Assignment and Bill of Sale and to perform its obligations
hereunder. Execution and delivery of this Agreement and the Assignment and Bill
of Sale by Buyer and performance by each of its obligations hereunder and
thereunder has been duly authorized by the board of directors of Buyer and no
other proceedings on the part of Buyer is necessary with respect thereto.  The
Shares have been duly authorized and validly issued.

3.3

Enforceability. This Agreement and the Assignment and Bill of Sale constitutes
the valid and binding obligation of Buyer, enforceable in accordance with each
of their terms, except as enforceability is limited by (i) any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar law affecting
creditors’ rights generally or (ii) general principles of equity, whether
considered in a proceeding in equity or at law.

3.4

Consents. Buyer is not required to obtain the Consent of any Person, including
the Consent of any party to any Contract to which it is party, in connection
with execution and delivery of this Agreement and performance of its obligations
hereunder.

3.5

No Violations. Execution and delivery by Buyer of this Agreement and the
Assignment and Bill of Sale and performance of its obligations hereunder and
thereunder do not: (i) violate any provision of its organizational documents as
currently in effect; (ii) conflict with, result in a breach of, constitute a
default under (or an event that, with notice or lapse of time or both, would
constitute a default under), accelerate the performance required by, result in
the creation of any Lien on any of it properties or assets under, or create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under, any Contract to which it is a party or by which any of its
properties or assets are bound; or (iii) to the knowledge of Buyer, contravene,
conflict with, or violate any law or order to which it is subject.

3.6

Left Blank.




ARTICLE IV
THE CLOSING

4.1

Closing. The parties shall hold the closing of the transactions contemplated by
this Agreement (the “Closing”) at 10:00 A.M. on July 18, 2011 or at such other
time and place as the parties agree (the date of the Closing, the “Closing
Date”).

4.2

Deliveries by Seller to Buyer. At or before the Closing, Seller shall deliver to
Buyer the following:

(a)

an Assignment and Bill of Sale substantially in the form annexed hereto as
Exhibit B duly executed by Seller;

(b)

resolutions adopted by the shareholders of Seller authorizing Seller to execute
and deliver this Agreement and the Assignment and Bill of Sale; and

(c)

resolutions adopted by the board of directors of Seller authorizing Seller to
execute and deliver this Agreement and the Assignment and Bill of Sale and to
perform its obligations hereunder and thereunder

(d)

a certificate of the President of Seller that the representations and warranties
of Buyer set forth herein are true and correct on and as of the Closing Date as
though such representations and warranties were made as of such date;

4.3

Deliveries by Buyer to Seller. At or before the Closing, Buyer shall deliver to
Seller the following:

(a)

resolutions adopted by the board of directors of Buyer authorizing Buyer to
execute and deliver this Agreement and the Assignment and Bill of Sale and to
perform its obligations hereunder and thereunder;

(b)

the Assignment and Bill of Sale duly executed by Buyer;

(c)

a certificate of the President of Buyer that the representations and warranties
of Buyer set forth herein are true and correct on and as of the Closing Date as
though such representations and warranties were made as of such date;

(d)

the Shares.

4.4

Conditions to Buyer’s Obligation.

Buyer’s obligation to purchase the Assets shall be subject to satisfaction, on
or before the Closing Date, of the following conditions:




(a)  

Representations and Warranties Correct; Performance.  The representations and
warranties of Seller contained in this Agreement (including the Exhibits and
Schedules hereto) in connection with the transactions contemplated by this
Agreement shall be true, complete and accurate when made and on and as of the
Closing Date as though such representations and warranties were made at and as
of such date.  Seller shall have duly and properly performed, complied with and
observed each of its covenants, agreements and obligations contained in this
Agreement to be performed, complied with and observed on or before the Closing
Date.




(b)   

Purchase Permitted by Applicable Laws.  The purchase of and payment for the
Assets to be purchased by Buyer hereunder shall not be prohibited by any
applicable law or governmental regulation.




(c)   

Proceedings; Receipt of Documents.  All corporate and other proceedings taken or
required to be taken by Seller in connection with the transactions contemplated
hereby and all documents incident thereto shall have been taken and shall be
reasonably satisfactory in form and substance to Buyer, and Buyer shall have
received all such information and such counterpart originals or certified or
other copies of such documents as Buyer may reasonably request.




(d)

No Adverse Decision.  There shall be no action, suit, investigation or
proceeding pending or threatened by or before any court, arbitrator or
administrative or governmental body which seeks to restrain, enjoin, prevent the
consummation of or otherwise affect the transactions contemplated by this
Agreement or questions the validity or legality of any such transactions or
seeks to recover damages or to obtain other relief in connection with any such
transactions.




(e)

Approvals and Consents.  Seller shall have obtained all authorizations,
consents, rulings, approvals, licenses, franchises, permits and certificates, or
exemptions therefrom, by or of all governmental authorities and non-governmental
administrative or regulatory agencies having jurisdiction over the parties
hereto, this Agreement, the Assets, or the transactions contemplated hereby,
including, without limitation, all third parties pursuant to existing agreements
or instruments by which Seller may be bound, which are required for the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby, at no cost or other adverse consequence to
Buyer and all thereof shall be in full force and effect at the time of Closing.








--------------------------------------------------------------------------------




ARTICLE V
POST CLOSING COVENANTS




5.1

Buyer agrees to maintain the Assets for 2 years and to make all future payments
required to maintain the Assets other than payments required for actions or
omissions prior to the Closing.

5.2

Buyer hereby grants to Seller a 5% net smelter returns royalty on the gross
mineral production from the Assets until such time as it no longer owns or
operates the Assets.  The royalty shall be payable within 45 days of the end of
each year at the end of each year.  The royalty shall be a percent of the
proceeds received from any final product produced from mining operations of the
Buyer on the Assets less sale and brokerage costs, transportation costs,
smelting, refining, sampling/assaying costs, processing costs and extraction
taxes.

5.3

If at any time within the first five years of the Closing, the Asset mining
operations result in the discovery (as such term is defined by industry best
practices such as JORC, 43-101) of either One Million (1,000,000) ounces of gold
or Ten Million (10,000,000) ounces of silver, then Buyer shall issue to Seller
an additional One Million Five Hundred Thousand (1,500,000) shares of its common
stock upon such discovery.

5.4

The Seller will have the option, to appoint an individual to serve on the
Buyer’s advisory board for one (1) year.  Any such individual shall be approved
by the Buyer, such approval not to be unreasonably withheld.  The compensation
for such service shall be the issuance by the Buyer at the end of each year of
service of  One Hundred Thousand shares of the common stock of the Buyer.




ARTICLE VI

INDEMNIFICATION




6.1

Indemnification of Buyer by Seller. Seller shall severally indemnify Buyer
against:

(a)

any and all liability, loss, claim, settlement payment, cost and expense,
interest, award, judgment, damages (including punitive damages), diminution in
value, fines, fees and penalties or other charge which are not expressly assumed
by Buyer as herein provided (“Losses”).

(b)

any and all liabilities, losses, damages, claims, costs and reasonable expenses
suffered by Buyer (whether awarded against Buyer or paid by Buyer in settlement
of a claim) resulting from any misrepresentation, breach of a warranty, or
non-fulfillment of any covenant or agreement on the part of Seller  contained in
this Agreement or the Assignment and Bill of Sale or in any statement,
attachment, schedule, exhibit or certificate furnished or to be furnished by
Seller  to Buyer pursuant hereto or in connection with the transactions
contemplated hereby; and

(c)

 any and all any court filing fee, court cost, arbitration fee or cost, witness
fee, and each other fee and cost of investigating and defending or asserting a
claim for indemnification under this article, including, without limitation, in
each case, attorneys’ fees, other professionals’ fees, and disbursements
(“Litigation Expenses”) (Losses and Litigation Expenses are collectively,
“Indemnifiable Losses”) incident to any of the foregoing.

6.2

Right to Rely Despite Investigation. Buyer is entitled to rely fully upon the
representations of Seller contained in this Agreement, despite in each instance
any right of such party to investigate fully the affairs of the other party, and
any knowledge of facts determined or determinable by such party as a result of
its investigation or right of investigation.

6.3

Party Claims. (a) Buyer shall notify Seller if it is seeking indemnification in
writing, and with reasonable promptness, of any claim (a “Claim”).

(b)

In the notice delivered under Section 8.9(a), Buyer shall include the following:

                                 (1)

a description of any claim, or any event, or fact known to Buyer that gives rise
or may give rise to a claim, by Buyer against Seller under this Agreement,
including the nature and basis of the claim, event, or fact and the amount of
any claim, to the extent known; and

                                 (2)

the following statement:

“Buyer’s claim is conclusively deemed a liability of Seller if Seller does not
dispute its liability by written notice to Buyer before the end of the 30-day
period following delivery to Seller of the notice of this claim.”

(c)

It is a condition to Seller’s obligation to indemnify Buyer with respect to a
Claim that Buyer perform its obligations under Sections 6.3(a) and 6.3 (b), but
failure to satisfy that condition relieves Seller of its obligation to indemnify
with respect to a Claim only to the extent that Seller actually has been
prejudiced by Buyer’s failure to give notice as required.

(d)

Seller has the right, by written notice, for a 30-day period, to dispute its
liability to Buyer with respect to a Claim. The 30-day period begins the day
after delivery to Seller of Buyer’s notice under Section 6.3(a) and ends at
midnight at the end of the 30th day.

(e)

If Seller timely disputes its liability to Buyer with respect to a Claim, Seller
and Buyer shall negotiate in good faith to resolve the dispute.

(f)

The Claim described in the notice is conclusively deemed a Loss of Seller if
(i) Buyer has provided Seller notice in accordance with Section 6.3(b) and
(ii) Seller does not dispute its liability as provided in Section 6.3(d).

(g)

If a Claim has been deemed a Loss in accordance with Section 5.3(f), Seller
shall pay the amount of the Loss to Buyer (i) on demand or (ii) on the later
date when the amount of the Loss (or a portion of it) becomes finally determined
if Buyer estimated the amount of the Loss (or any portion of it) in its notice.

(h)

In addition to making the payment under Section 6.3(g), Seller shall make any
other payments required by this article, including, without limitation, the
payment of the Buyer’s Litigation Expenses.

6.4

Non-Party Claims. (a) If any Person other than a party to this Agreement brings
any Proceeding against Buyer (a “Non-Party Claim”) with respect to which Seller
may have liability, Buyer must promptly notify Seller in writing of the
Non-Party Claim and deliver to Seller a copy of the claim, process, and all
legal pleadings with respect to the Non-Party Claim. Receipt of this notice is a
condition to Seller’s liability with respect to the Non-Party Claim.

(b)

If Seller wishes to assume the defense of the Non-Party Claim, it must do so by
sending notice of the assumption to Buyer. Seller’s assumption of the defense
acknowledges its obligation to indemnify. Promptly after sending the notice,
Seller shall choose and employ independent legal counsel of reputable standing.
After sending the notice, Seller is entitled to contest, pay, settle or
compromise the Non-Party Claim as it determines, subject to Section 6.4(e).

(c)

Buyer is entitled to participate in the defense of a Non-Party Claim and to
defend a Non-Party Claim with counsel of its own choosing and without the
participation of Seller if (i) Seller fails or refuses to defend the Non-Party
Claim on or before the 60th day after Buyer has given written notice to Seller
of the Non-Party Claim or (ii) representation of Seller and Buyer by the same
counsel would, in the opinion of that counsel, constitute a conflict of
interest.

(d)

Seller shall pay for the Litigation Expenses incurred by Buyer to and including
the date Buyer assumes the defense of the Non-Party Claim. Upon Seller’s
assumption of the defense of the Non-Party Claim, Seller’s obligation ceases for
any Litigation Expenses Buyer subsequently incurs in connection with the defense
of the Non-Party Claim, except that Seller is liable for Buyer’s Litigation
Expenses if (i) Buyer has employed counsel in accordance with Section 6.4(c) or
(ii) Seller has authorized in writing the employment of counsel and stated in
that authorization the dollar amount of Litigation Expenses for which Seller is
obligated.

(e)

If Seller assumes the defense of a Non-Party Claim, it may not affect any
compromise or settlement of the Non-Party Claim without the consent of Buyer,
and Buyer has no liability with respect to any compromise or settlement of any
Non-Party Claim effected without its consent, except that Seller may effect a
compromise or settlement of any Non-Party Claim without an Buyer’s consent if
the following three conditions are met: (i) there is no finding or admission of
any violation of law or any violation of the rights of any person and no effect
on any other claim that may be made against Buyer; (ii) the sole relief provided
is monetary damages that are paid in full by Sellers; and (iii) the compromise
or settlement includes, as an unconditional term, the claimant’s or the
plaintiff’s release of Buyer, in form and substance satisfactory to Buyer, from
all liability in respect of the Non-Party Claim.




ARTICLE VII
TERMINATION

7.1

Termination. This Agreement may be terminated as follows, at any time prior to
the Closing:

(a)

by written agreement of the parties;

(b)

by either party if the Closing has not occurred by the date for the Closing
stated in this Agreement, except that the right to terminate this Agreement in
accordance with this clause  will not be available to any party whose failure to
fulfill any obligation under this Agreement has been the cause of, or resulted
in, the failure of the Closing to occur on or prior to that date;

(c)

by either party if a Governmental Authority issues a non-appealable final Order
having the effect of permanently restraining, enjoining or otherwise prohibiting
the transactions contemplated by this Agreement, except that the right to
terminate this Agreement pursuant to this clause  will not be available to any
party whose failure to comply with this Agreement has contributed materially to
the issuance of that Order;

(d)

by Buyer, if any representation of Seller  set forth in this Agreement was
inaccurate when made or becomes inaccurate as of the Closing Date; and

(e)

by Seller, if any representation of Buyer set forth in this Agreement was
inaccurate when made or becomes inaccurate as of the Closing Date.  

7.2

Effect of Termination. If this Agreement is terminated in accordance with
section 7.1, all provisions of this Agreement will cease to have any effect,
except that if this Agreement is terminated by a party because another party
fails to perform or comply with any of the obligations that it is required to
perform or to comply with under this Agreement or because any representation of
another party set forth in this Agreement was inaccurate when made or becomes
inaccurate such that the representations are inaccurate on the Closing Date, the
terminating party’s right to indemnification under Article VI will survive that
termination unimpaired.  

ARTICLE VIII
MISCELLANEOUS

8.1

Reasonable Efforts. Subject to the conditions of this Agreement, each of the
parties shall use the efforts that a reasonable person in the position of the
promisor would make so as to achieve that goal as expeditiously as possible
(“Reasonable Efforts”) to take, or cause to be taken, all actions, and to do, or
cause to be done, all things necessary or advisable under applicable Laws to
consummate the transactions contemplated by this Agreement as promptly as
practicable including but not limited to (i) taking such actions as are
necessary to obtain any required approval, consent, ratification, filing,
declaration, registration, waiver, or other authorization and (ii) satisfying
all conditions to Closing at the earliest possible time.

8.2

Transaction Costs. Each party shall pay its own fees and expenses (including
without limitation the fees and expenses of its representatives, attorneys, and
accountants) incurred in connection with negotiation, drafting, execution, and
delivery of this Agreement.  

8.3

Assignment. No party may assign any of its rights or delegate any performance
under this Agreement except with the prior written consent of the other party.

8.4

Binding. This Agreement binds, and inures to the benefit of, the parties and
their respective permitted successors and assigns.

8.5

Governing Law. The laws of the State of Delaware (without giving effect to its
conflict of laws principles) govern all matters arising out of this Agreement,
including without limitation tort claims.

8.6

Entirety of Agreement. This Agreement constitute the entire agreement of the
parties concerning the subject matter hereof and supersedes all prior
agreements, if any.

8.7

Further Assurances. Each party shall execute and deliver such additional
documents and instruments and perform such additional acts as the other party
may reasonably request to effectuate or carry out and perform all the terms of
this Agreement and the transactions contemplated hereby, and to effectuate the
intent of this Agreement.

8.8

Jurisdiction; Service of Process. Any action or proceeding seeking to enforce
any provision of, or based on any right arising out of, any of this Agreement
must be brought against any of the parties in the courts of the State of Texas
and each party hereto waives any objection to venue laid therein. Process in any
such action or proceeding may be served by sending or delivering a copy of the
process to the party to be served at the address and in the manner provided for
the giving of notices in Section 8.9.  Nothing in this Section 8.8, however,
affects the right of any party to serve legal process in any other manner
permitted by law.

8.9

Notices. (a) Every notice or other communication required or contemplated by
this Agreement must be in writing and sent by one of the following methods:

                                 (1)

personal delivery, in which case delivery will be deemed to occur the day of
delivery;

                                 (2)

certified or registered mail, postage prepaid, return receipt requested, in
which case delivery will be deemed to occur the day it is officially recorded by
the U.S. Postal Service as delivered to the intended recipient; or

                                 (3)

next-day delivery to a U.S. address by recognized overnight delivery service
such as Federal Express, in which case delivery will be deemed to occur upon
receipt.

(b)

In each case, a notice or other communication sent to a party must be directed
to the address for that party set forth below, or to another address designated
by that party by written notice:




If to Seller:

Precious Metals Exploration Corp.

Fabriksgaten 7

Gothenbuurg 412 50, Sweden




If to Buyer:

Liberty Gold Corp

2415 East Camelback Road

Suite 700

Phoenix, AZ  85016




8.10

References to Time. All references to a time of day in this Agreement are
references to the time in the State of Delaware.

8.11

Amendment. This Agreement may not be amended except by an instrument in writing
signed on behalf of each of the parties.

8.12

Counterparts. This Agreement may be executed in several counterparts, each of
which is an original and all of which together constitute one and the same
instrument.








2




--------------------------------------------------------------------------------




8.13

No Third-Party Rights. Nothing expressed or referred to in this Agreement gives
any Person other than the parties to this Agreement any legal or equitable
right, remedy, or claim under or with respect to this Agreement or any provision
of this Agreement, and this Agreement and all of its provisions are for the sole
and exclusive benefit of the parties to this Agreement and their successors and
permitted assigns.  The undersigned are signing this Agreement on the date
stated in the introductory clause.




LIBERTY GOLD CORP.







By:

/s/ Lynn Harrison

Name: Lynn Harrison

Title: President

PRECIOUS METALS EXPLORATION CORP.

By:

/s/ Steven Drayton

Name:  Steven Drayton

Title: Director





3




--------------------------------------------------------------------------------




EXHIBIT B




ASSIGNMENT AND BILL OF SALE




KNOW ALL MEN BY THESE PRESENTS, that Precious Metals Exploration, Ltd., a
company formed under the laws of Sweden, with its principal place of business at
Fabriksgaten 7, Gothenbuurg, 412 50, Sweden ("Seller"), for and in
consider­ation of the purchase price provided for in that certain Asset Purchase
Agreement, dated July 18, 2011 (the “Purchase Agreement”) between Seller and
Liberty Gold Corp., a Delaware corporation with its principal place of business
at 2415 East Camelback Road, Suite 700, Phoenix, AZ  85016 (“Buyer”) and other
good and valuable consid­eration in full payment for the assets hereinafter
specified, the receipt and sufficien­cy of which is hereby acknowl­edged, has
granted, bargained, sold and by these presents does grant, bargain, sell, convey
and deliver to Buyer, and its successors and assigns, the assets set forth below
(collectively, the “Assets”):




An undivided 100% interest in 2 patented claims, 6 federal claims and 25
prospects comprising 660 acres near Kingman, Arizona.




The “Property” is defined as follows:




A)    Fountain Head – patented (a lode mining claim in the Walapai Mining
District, being shown on Mineral Survey No. 1942, as filed in the Bureau of land
Management, and as granted by Patent recorded in Book 16 0f Deeds, page 524;
situate in section 4, Township 22 North, Range 17 West of the Gila and Salt
River Base and Meridian, Mohave County, Arizona.)




B)    Eagle – patented (a lode mining claim in the Walapai Mining District,
being shown on Mineral Survey No. 1943, as filed in the Bureau of land
Management, and as granted by Patent recorded in Book 16 0f Deeds, page 527;
situate in section 4, Township 22 North, Range 17 West of the Gila and Salt
River Base and Meridian, Mohave County, Arizona.). Plus 6 federal claims are
located in sections 4 and %, town ship 22 North, Range 17 west of the Gila and
Salt River Base and Meridian.




C)     Golden Wonder – federal

D)    Holy Smoke – federal

E)     High Grade Vein – federal

F)    Bluebell – federal

G)    Bluebell Extension – federal

H)    Golden Legion – federal




Plus 25 Prospects each representing 20 acres adjacent to the claims outlined
above, and detailed here:




        EAGLE NO.1, as recorded at Fee No.  2010056292
        MINERS HOPE, as recorded at Fee No.  2010056293;
        EAGLE NO.2, as recorded at Fee No.  2010056294;
        EAGLE NO. 3, as recorded at Fee No.  2010056295;
        NEW YEARS, as recorded at Fee No.  2010056296;
        NIGHTHAWK NO. 1, as recorded at Fee No.  2010056297;
        NIGHTHAWK NO.2, as recorded at Fee No.  2010056298;
        CASHIER, as recorded at Fee No.  2010056299;
        MINT NO.3, as recorded at Fee No.  2010056300;
        MINT NO. 2, as recorded at Fee No.  2010056301;
        MINT NO. 1, as recorded at Fee No.  2010056302;
        DUTCHMEN,  as recorded at Fee No.  2010056303;
        D&B,  as recorded at Fee No.  20100562304;
        DUKE, as recorded at Fee No.  2010056305;
        LITTLE BOY 1, as recorded at Fee No.  2010056306;
        LITTLE BOY 2, as recorded at Fee No.  2010056307;
        LITTLE BOY 3, as recorded at Fee No.  2010056308;
        BUSTER,  as recorded at Fee No.  2010056309;
        MANHATTAN NO. 1, as recorded at Fee No.  2010056310;
        BLACKFOOT EXTENSION, as recorded at Fee No.  2010056311;
        PROSPERITY NO. 1, as recorded at Fee No.  2010056312;
        BLACK METAL EXTENSION, as recorded at Fee No.  2010056313;
        WALLAPAI QUEEN NO. 1, as recorded at Fee No.  2010056314;
        NIGHTHAWK NO. 3, as recorded at Fee No.  2010056315;
        SCOTTY, as recorded at Fee No.  2010056316;





TO HAVE AND TO HOLD the said assets unto Buyer, its succes­sors and assigns, to
and for its own use, forever.




1.  

Seller warrants to Buyer, its successors and assigns, that at the time of
delivery of this Assignment and Bill of Sale to Buyer, Seller has good and valid
title to said assets and good and lawful right to grant, bargain, sell, convey
and deliver said assets as aforesaid and that the title to said assets are as of
the date of delivery of said assets to Buyer, free and clear of all claims,
liens, pledges, security interests and other encumbrances of any nature
whatsoever.  Seller further warrants that upon delivery of this Assignment and
Bill of Sale to Buyer, Buyer shall have good and valid legal title to the assets
described in this Assignment and Bill of Sale, free and clear of all claims,
liens, pledges, security interests and other encumbrances of any nature
whatsoever.




2.  

Buyer shall not assume, pay or discharge or in any respect be liable for any
liability, obligation, commitment or expense of Seller, including without
limitation, the following liabilities and obligations of Seller incident to, or
arising out of:




(a)

the negotiation and preparation of, or performance under this Agreement, the
Assignment and Bill of Sale, including, without limitation, costs incurred in
connection with the assignment and sale of the Assets

(b)

 any claims, actions, suits, proceedings, liabilities, fines, penalties,
deficiencies or judgments existing on the Closing Date or arising any time
thereafter as a result of or in connection with the conduct of the business of
Seller, including, without limitation, the ownership or use of the Assets by
Seller and Seller’s conduct of its business up to and including the Closing
Date; or

(c)

any tax liabilities of any nature whatsoever of Seller on account of this
Agreement or the operations of Seller up to and including the Closing Date.

3.  

Seller agrees to execute and deliver to Buyer such other documents and
instruments of sale, conveyance, transfer and assignment, satisfactory in form
and substance to Buyer, as may be reasonably requested by Buyer in order to
effect Seller’s assignment of Assets hereunder.




IN WITNESS WHEREOF, the parties hereto have caused these presents to be executed
as of the 18th day of July, 2011.







LIBERTY GOLD CORP.







By: /s/ Lynn Harrison

Name:  Lynn Harrison

Title:  President







PRECIOUS METALS EXPLORATION, LTD.




By: /s/ Steven Drayton

Name:  Steven Drayton

Title:  Director








--------------------------------------------------------------------------------







SCHEDULE A







ASSETS







An undivided 100% interest in 2 patented claims, 6 federal claims and 25
prospects comprising 660 acres near Kingman, Arizona.




The “Property” is defined as follows:




A)    Fountain Head – patented (a lode mining claim in the Walapai Mining
District, being shown on Mineral Survey No. 1942, as filed in the Bureau of land
Management, and as granted by Patent recorded in Book 16 0f Deeds, page 524;
situate in section 4, Township 22 North, Range 17 West of the Gila and Salt
River Base and Meridian, Mohave County, Arizona.)


B)    Eagle – patented (a lode mining claim in the Walapai Mining District,
being shown on Mineral Survey No. 1943, as filed in the Bureau of land
Management, and as granted by Patent recorded in Book 16 0f Deeds, page 527;
situate in section 4, Township 22 North, Range 17 West of the Gila and Salt
River Base and Meridian, Mohave County, Arizona.). Plus 6 federal claims are
located in sections 4 and %, town ship 22 North, Range 17 west of the Gila and
Salt River Base and Meridian.




C)     Golden Wonder – federal

D)    Holy Smoke – federal

E)     High Grade Vein – federal

F)    Bluebell – federal

G)    Bluebell Extension – federal

H)    Golden Legion – federal




Plus 25 Prospects each representing 20 acres adjacent to the claims outlined
above, and detailed here:




        EAGLE NO.1, as recorded at Fee No.  2010056292
        MINERS HOPE, as recorded at Fee No.  2010056293;
        EAGLE NO.2, as recorded at Fee No.  2010056294;
        EAGLE NO. 3, as recorded at Fee No.  2010056295;
        NEW YEARS, as recorded at Fee No.  2010056296;
        NIGHTHAWK NO. 1, as recorded at Fee No.  2010056297;
        NIGHTHAWK NO.2, as recorded at Fee No.  2010056298;
        CASHIER, as recorded at Fee No.  2010056299;
        MINT NO.3, as recorded at Fee No.  2010056300;
        MINT NO. 2, as recorded at Fee No.  2010056301;
        MINT NO. 1, as recorded at Fee No.  2010056302;
        DUTCHMEN,  as recorded at Fee No.  2010056303;
        D&B,  as recorded at Fee No.  20100562304;
        DUKE, as recorded at Fee No.  2010056305;
        LITTLE BOY 1, as recorded at Fee No.  2010056306;
        LITTLE BOY 2, as recorded at Fee No.  2010056307;
        LITTLE BOY 3, as recorded at Fee No.  2010056308;
        BUSTER,  as recorded at Fee No.  2010056309;
        MANHATTAN NO. 1, as recorded at Fee No.  2010056310;
        BLACKFOOT EXTENSION, as recorded at Fee No.  2010056311;
        PROSPERITY NO. 1, as recorded at Fee No.  2010056312;
        BLACK METAL EXTENSION, as recorded at Fee No.  2010056313;
        WALLAPAI QUEEN NO. 1, as recorded at Fee No.  2010056314;
        NIGHTHAWK NO. 3, as recorded at Fee No.  2010056315;
        SCOTTY, as recorded at Fee No.  2010056316;






5


